Per Curiam. Appellant Tim A. Womack moves this court to advance this appeal concerning an election contest on our docket and to establish an expedited briefing schedule. Appellee Phillip Foster objects to the motion because the transcript of the trial has yet to be completed and filed.  The Election Code provides that it is this court’s duty to advance appeals of election contests. See Ark. Code Ann. § 7-5-804(b) (Supp. 1997). We have had occasion to expedite consideration of election appeals in the past, which involved setting a schedule for filing the record and for briefing. See, e.g., Heathscott v. Raff, 334 Ark. 224, 971 S.W.2d 266 (1998) (per curiam). We grant the motion to expedite the appeal and to set the briefing schedule. The record in this matter shall be filed no later than Friday, September 24, 1999. Simultaneous briefs shall be filed by the parties no later than Monday, October 11, 1999. Responsive briefs shall be filed by the parties no later than Monday, October 18, 1999. There will be no reply briefs.